FILED
                             NOT FOR PUBLICATION                            JUN 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HORTENCIA ORTEGA-FLORES,                         No. 10-70133

               Petitioner,                       Agency No. A078-243-454

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Hortencia Ortega-Flores, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s continuous physical presence determination. Ibarra–Flores v.

Gonzales, 439 F.3d 614, 618 (9th Cir. 2006). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Ortega-Flores

did not meet the continuous physical presence requirement where the record

includes a January 2000 Notice and Order of Expedited Removal as well as other

government documents corroborating the expedited removal. See Juarez–Ramos v.

Gonzales, 485 F.3d 509, 511 (9th Cir. 2007) (expedited removal order interrupts an

alien’s continuous physical presence for cancellation purposes); see also In re

Findley, 593 F.3d 1048, 1050 (9th Cir. 2010) (the court is bound by prior panel

opinions unless an en banc decision, Supreme Court decision or subsequent

legislation undermines those decisions).

      Ortega-Flores’ remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                           2                                  10-70133